ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-027, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), ANDREW C. ABRAMS of BALA CYNWOOB, PENNSYLVANIA, who was admitted to the bar of this State in 1988, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed October 31, 2005, and who remains suspended at this time, should be suspended from the practice of law for a period of three years retroactive to the date of his temporary suspension, based on respondent’s conviction in federal court of two counts of wire fraud (18 U.S.C.A. § 1343) conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and good cause appearing;
It is ORDERED that ANDREW C. ABRAMS is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to October 31, 2005; and it is further
ORDERED that ANDREW C. ABRAMS continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*589ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1.10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.